SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 21, 2010 Exmovere Holdings, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) NEVADA 000-52713 20-8024018 (State or other jurisdiction of incorporation or organization) (Commission file no.) (IRS Employee Identification No.) 1600 Tysons Boulevard, 8th Floor McLean, VA 22102 (Address of Principal Executive Offices) (703) 245-8513 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03 AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR. On July 21, 2010, the corporation redomiciled (solely for the purpose of redomicile) to the State of Nevada and is now Exmovere Holdings, Inc., a Nevada corporation.This change was approved by a vote of the Board of Directors and the shareholders on June 25, 2010.On August 11, 2010 the Restated Bylaws were approved by the Board of Directors. . ITEM 9.01FINANCIAL STATEMENT AND EXHIBITS. (d) Exhibits. Certificate of Conversion Restated Bylaws 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Exmovere Holdings, Inc. Date: August 16, 2010 By: /s/ David Bychkov Name:David Bychkov Title:Chief Executive Officer 3
